DETAILED ACTION
This notice is in response to the amended claims filed on 10/30/2020 for examination, as well as the claim set alterations indicated to be entered following the applicant interview of 05/26/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-3, 5-9, 11-14, and 17-18 have been amended.
Claims 4, 10, and 15-16 have been cancelled.
Claims 1-3, 5-9, 11-14, and 17-18 are pending.

Interview Summary
Examiner initiated an Examiner Interview on 05/26/2022. Applicant and Examiner discussed the claims with regards to interpretation of the independent claims’ theta, wherein Examiner directed Applicant to, e.g., Zamani et al. (US20200162264) at [0225-0250], as well as discussed aspects of theta in the dependent claims. Applicant and Examiner discussed potential amendments to the claims, and specific proposed amendments were agreed upon. Further, Applicant and Examiner discussed claim objections and antecedent basis issues to be clarified. Applicant subsequently indicated Examiner proceed with entering an Examiner’s Amendment as below.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provisioned by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for examiner’s amendment was given in email received from applicant on June 3, 2022 to amend claims 1-3, 5-9, 11-14, and 17-18 as herein, and to cancel claims 4, 10, and 15-16.
The application has been amended as follows:
CLAIMS:
 (Currently amended) A processor implemented method for securing peer nodes in a blockchain network, the method comprising:
initiating, via one or more hardware processors, by a reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) implemented  in a blockchain network, a broadcast message requesting each peer node among a plurality of peer nodes to generate a random number directory             
                
                    
                        r
                        P
                        O
                        O
                        L
                    
                
                ,
                 
            
        comprising random numbers, utilizing a verifiable random number generator function             
                
                    
                        F
                    
                
            
        , wherein the reference committee (            
                R
                E
                F
                _
                C
                M
                T
            
        ) communicates with each peer node through a leader node (            
                L
                R
            
        )  elected by the reference committee (            
                R
                E
                F
                _
                C
                M
                T
            
        );
initiating, via the one or more hardware processors by the reference committee (            
                R
                E
                F
                _
                C
                M
                T
            
        ) to reconfigure members of each sharding committee among a plurality of sharding committees at a predefined intervalof time determined by the reference committee            
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), wherein each sharding committee includes at least one peer node as member; 
receiving, via the one or more hardware processors, by the reference committee (            
                R
                E
                F
                _
                C
                M
                T
            
        ), a first message packet             
                
                    
                        M
                    
                
            
         comprising unique identifiers corresponding to each peer node among the plurality of peer nodes through the leader node (            
                L
                R
            
        );
sending, via the one or more hardware processors, by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), to each peer node among the plurality of peer nodes a second message packet             
                
                    
                        M
                        '
                    
                
            
         as a response to the first message packet             
                
                    
                        M
                    
                
            
        , wherein, the second message packet is generated by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) which enables each peer node of the blockchain network to join one of the sharding committee;
computing, via the one or more hardware processors, by each peer node among the plurality of peer nodes, utilizing a sharding committee reconfiguration technique, a peer node qualifier parameter             
                
                    
                        y
                    
                
            
         based on a theta parameter            
                 
                
                    
                        θ
                    
                
            
        , a nonce and a             
                h
                a
                s
                h
                 
                
                    
                        P
                        
                            
                                K
                            
                            
                                i
                            
                        
                    
                
            
        , wherein the nonce is a random generated number used once, wherein computing the peer node qualifier parameter             
                
                    
                        y
                    
                
            
         by each peer node utilizing the sharding committee reconfiguration technique comprises: 
verifying, utilizing a public key of a reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
            
         member, the theta parameter            
                
                    
                        θ
                    
                
            
        , a time stamp             
                
                    
                        (
                        T
                    
                    
                        1
                    
                
                )
            
        , a time stamp             
                
                    
                        (
                        T
                    
                    
                        2
                    
                
                )
            
        , and a counter values of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
                 
            
        member,
computing, random number indices             
                (
                
                    
                        r
                    
                    
                        1
                    
                
                ,
                
                    
                        r
                    
                    
                        2
                    
                
                ,
                
                    
                        r
                    
                    
                        3
                    
                
                ,
                …
                
                    
                        r
                    
                    
                        _
                        ∆
                    
                
                )
                 
            
        using the theta parameter             
                
                    
                        θ
                    
                
            
         and the random number directory (            
                r
                P
                O
                O
                L
            
        ), 
computing, new values for the theta parameter            
                
                    
                        θ
                    
                
            
         from the random number indices             
                (
                
                    
                        r
                    
                    
                        1
                    
                
                ,
                
                    
                        r
                    
                    
                        2
                    
                
                ,
                
                    
                        r
                    
                    
                        3
                    
                
                ,
                …
                
                    
                        r
                    
                    
                        _
                        ∆
                    
                
                )
                 
                 
            
        of the random number directory and updating the theta parameter            
                
                    
                        θ
                    
                
            
         of the corresponding peer node; 
computing, the peer node qualifier (            
                y
                )
            
         using the theta parameter            
                
                    
                        θ
                    
                
            
        , the nonce and the             
                h
                a
                s
                h
                 
                (
                
                    
                        P
                        K
                    
                    
                        i
                    
                
                )
            
        ; and
reconfiguring, via the one or more hardware processors, each peer node among the plurality of peer nodes, as member of a sharding committee based on the peer node qualifier parameter             
                
                    
                        y
                    
                
                .
            
         

(Currently Amended) The method as claimed in claim 1, wherein generating the random number directory                     
                        
                            
                                r
                                P
                                O
                                O
                                L
                            
                        
                    
                 utilizing [[a]] the verifiable random number generator comprises: 
electing, by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), the leader node (            
                L
                R
            
        )  as a communication interface between each peer node and the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), wherein the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) comprises randomly selected peer nodes ;
requesting, each peer node by the leader node (            
                L
                R
            
        ), to provide generated random numbers[[.]] ;
receiving, by the leader node (            
                L
                R
            
        ), a response from each peer node comprising, the generated random numbers comprising an input             
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
            
        , an output             
                
                    
                        
                            
                                z
                            
                            
                                i
                            
                        
                    
                
            
        and a proof             
                
                    
                        (
                        π
                    
                    
                        i
                    
                
                )
                 
            
        of [[the]] a correctness of output, and a public key required to verify the proof             
                
                    
                        (
                        π
                    
                    
                        i
                    
                
                )
                 
            
        response implicitly;
collecting, by the leader node (            
                L
                R
            
        ), the generated random numbers;
assigning, by the leader node (            
                L
                R
            
        ), each of the generated random numbers entry to each member of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
            
         for verification;
obtaining, by the leader node (            
                L
                R
            
        ), from the members of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), positively verified random numbers with a valid proof; and[[,]]
determining, utilizing a consensus protocol to store the positively verified random numbers into the random number directory of each peer node and with the members of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) in the blockchain network.

(Currently amended) The method as claimed in claim 1, wherein generating the second message packet by the reference committee                     
                        (
                        R
                        E
                        F
                        _
                        C
                        M
                        T
                    
                ) comprises:
obtaining a size of random number directory, the plurality of sharding committees identified using a logarithmic value integer and parameter             
                
                    
                        y
                    
                
            
        ;
extracting, the time stamp (            
                
                    
                        T
                    
                    
                        1
                    
                
                )
            
         of each first message packet             
                
                    
                        M
                    
                
                 
            
        indicating a start time from corresponding peer node to reach the leader node (            
                L
                R
            
        ), and the time stamp             
                (
                
                    
                        T
                    
                    
                        2
                    
                
            
        ) of the first message packet             
                
                    
                        M
                    
                
            
         indicating its reaching time from corresponding peer node to the leader node (            
                L
                R
            
        );
computing, the theta parameter             
                
                    
                        θ
                    
                
                ,
            
         based on the verifiable function             
                
                    
                        F
                    
                
            
        , the time stamp             
                
                    
                        T
                    
                    
                        1
                    
                
            
        , the time stamp             
                
                    
                        T
                    
                    
                        2
                    
                
            
        , the counter values of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) member, and the public key of the reference committee            
                 
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) member utilizing the verifiable function             
                
                    
                        F
                    
                
            
        ;
incrementing, the counter of the reference committee (            
                R
                E
                F
                _
                C
                M
                T
            
        ) member 
generating, the second message packet comprising the theta parameter            
                
                    
                        θ
                    
                
            
        , the time stamp             
                
                    
                        (
                        T
                    
                    
                        1
                    
                
                )
            
        , the time stamp (            
                
                    
                        T
                    
                    
                        2
                         
                    
                
                )
            
        , the counter of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
            
         member            
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) member.

(Cancelled)

(Currently Amended) The method as claimed in claim 1, wherein each sharding committee comprises 

(Currently amended) The method as claimed in claim 1, wherein the predefined interval of time is defined a security parameter of the corresponding blockchain network.

(Currently amended) A system 
memory 
one or more communication interfaces 
one or more hardware processors 
initiate, by a reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
            
         in a blockchain network, a broadcast message requesting each peer node among a plurality of peer nodes to generate a random number directory            
                
                    
                        r
                        P
                        O
                        O
                        L
                    
                
                 
            
        comprising random numbers utilizing a verifiable random number generator function             
                
                    
                        F
                    
                
            
        , wherein the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
                 
            
        communicates with each peer node through a leader node (            
                L
                R
            
        ) elected by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        );
initiate, by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
                 
            
        to reconfigure members of each sharding committee among a plurality of sharding committees at a predefined interval iof time determined by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), wherein each sharding committee includes at least one peer node as member; 
receive, by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), a first message packet             
                
                    
                        M
                    
                
            
         comprising unique identifiers corresponding to each peer node among the plurality of peer nodes through the leader node (            
                L
                R
            
        );
send, by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), to each peer node among the plurality of peer nodes, a second message packet             
                
                    
                        M
                        '
                    
                
            
         as a response to the first message packet             
                
                    
                        M
                    
                
            
        , wherein, the second message packet is generated by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) which enables each peer node of the blockchain blockchain network to join one of the sharding committee;
compute, by each peer node among the plurality of peer nodes, utilizing a sharding committee reconfiguration technique, a peer node qualifier parameter             
                
                    
                        y
                    
                
            
         based on the theta parameter            
                 
                
                    
                        θ
                    
                
            
        , a nonce and a             
                h
                a
                s
                h
                 
                
                    
                        P
                        
                            
                                K
                            
                            
                                i
                            
                        
                    
                
            
        , wherein the nonce is a random generated number used once, and wherein computing the peer node qualifier parameter             
                
                    
                        y
                    
                
            
         by each peer node utilizing the sharding committee reconfiguration technique comprises: 
 verifying, utilizing a public key of a reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
            
         member, the theta parameter            
                
                    
                        θ
                    
                
            
        , a time stamp             
                
                    
                        (
                        T
                    
                    
                        1
                    
                
                )
            
        , a time stamp             
                
                    
                        (
                        T
                    
                    
                        2
                    
                
                )
            
        , and a counter values of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
                 
            
        member,
computing, a random number indices             
                (
                
                    
                        r
                    
                    
                        1
                    
                
                ,
                
                    
                        r
                    
                    
                        2
                    
                
                ,
                
                    
                        r
                    
                    
                        3
                    
                
                ,
                …
                
                    
                        r
                    
                    
                        _
                        ∆
                    
                
                )
                 
            
        using the theta parameter             
                
                    
                        θ
                    
                
            
         and the random number directory (            
                r
                P
                O
                O
                L
            
        ), and
computing, new values for the theta parameter            
                
                    
                        θ
                    
                
            
         from the random number indices             
                (
                
                    
                        r
                    
                    
                        1
                    
                
                ,
                
                    
                        r
                    
                    
                        2
                    
                
                ,
                
                    
                        r
                    
                    
                        3
                    
                
                ,
                …
                
                    
                        r
                    
                    
                        _
                        ∆
                    
                
                )
                 
                 
            
        of the random number directory and updating the theta parameter            
                
                    
                        θ
                    
                
            
         of the corresponding peer node; and
computing, the peer node qualifier (            
                y
                )
            
         using the theta parameter            
                
                    
                        θ
                    
                
            
        , the nonce and the             
                h
                a
                s
                h
                 
                (
                
                    
                        P
                        K
                    
                    
                        i
                    
                
                )
            
        ; and
reconfigure, each peer node among the plurality of peer nodes, as members of a sharding committee based on the peer node qualifier parameter             
                
                    
                        y
                    
                
            
        .

(Currently Amended) The system                     
                        
                            
                                r
                                P
                                O
                                O
                                L
                            
                        
                    
                 utilizing a verifiable random number generator, the one or more hardware processors are further configured by the instructions to:
electing, by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), the leader node (            
                L
                R
            
        ) as a communication interface between each peer node and the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), wherein the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) comprises randomly selected peer nodes;
requesting, each peer node by the leader node (            
                L
                R
            
        ), to provide generated random numbers[[.]];
receiving, by the leader node (            
                L
                R
            
        ), a response from each peer node comprising, the generated random numbers comprising an input             
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
            
        an output             
                
                    
                        
                            
                                z
                            
                            
                                i
                            
                        
                    
                
            
        and a proof             
                
                    
                        (
                        π
                    
                    
                        i
                    
                
                )
                 
            
        of a correctness of output and a public key required to verify the proof             
                
                    
                        (
                        π
                    
                    
                        i
                    
                
                )
                 
            
        is included in the response implicitly;  
collecting, by the leader node (            
                L
                R
            
        ), the generated random numbers; 
assigning, by the leader node (            
                L
                R
            
        ), each of the generated random numbers entry to each member of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) for verification;
obtaining, by the leader node (            
                L
                R
            
        )  from the members of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), positively verified random numbers with valid proof; and
determining, utilizing a consensus protocol to store the positively verified random numbers into the random number directory of each peer node and with the members of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) in the blockchain network.

(Currently Amended) The system wherein generating the second message packet by the reference committee                     
                        (
                        R
                        E
                        F
                        _
                        C
                        M
                        T
                    
                ), the one or more hardware processors are further configured by the instructions comprises:
obtaining a size of random number directory, the plurality of sharding committees identified using a logarithmic value integer and parameter             
                
                    
                        y
                    
                
            
        ;
extracting, the time stamp (            
                
                    
                        T
                    
                    
                        1
                    
                
                )
            
         of each first message packet             
                
                    
                        M
                    
                
                 
            
        indicating a start time from corresponding peer node to reach the leader node (            
                L
                R
            
        ), and the time stamp             
                (
                
                    
                        T
                    
                    
                        2
                    
                
            
        ) of the first message packet             
                
                    
                        M
                    
                
            
         indicating its reaching time from corresponding peer node to the leader node (            
                L
                R
            
        );
computing, the theta parameter             
                
                    
                        θ
                    
                
                ,
            
         based on the verifiable function             
                
                    
                        F
                    
                
            
        , the time stamp             
                
                    
                        T
                    
                    
                        1
                    
                
            
        , the time stamp             
                
                    
                        T
                    
                    
                        2
                    
                
            
        , the counter values of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) member, and the public key of the reference committee            
                 
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) member utilizing the verifiable function             
                
                    
                        F
                    
                
            
        ;
incrementing, the counter of the reference committee (            
                R
                E
                F
                _
                C
                M
                T
            
        ) member
generating, the second message packet comprising the theta parameter            
                
                    
                        θ
                    
                
            
        , the time stamp             
                
                    
                        (
                        T
                    
                    
                        1
                    
                
                )
            
        , the time stamp (            
                
                    
                        T
                    
                    
                        2
                         
                    
                
                )
            
        , the counter of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
            
         member            
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) member.

(Cancelled). 

(Currently Amended) The system comprises 

(Currently Amended) The system 

(Currently Amended) One or more non-transitory machine-readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors perform actions comprising:
initiating, by a reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) implemented  in a blockchain network, a broadcast message requesting each peer node among a plurality of peer nodes to generate a random number directory             
                
                    
                        r
                        P
                        O
                        O
                        L
                    
                
                ,
                 
            
        comprising random numbers, utilizing a verifiable random number generator function             
                
                    
                        F
                    
                
            
        , wherein the reference committee (            
                R
                E
                F
                _
                C
                M
                T
            
        ) communicates with each peer node through a leader node (            
                L
                R
            
        )  elected by the reference committee (            
                R
                E
                F
                _
                C
                M
                T
            
        );
initiating, by the reference committee (            
                R
                E
                F
                _
                C
                M
                T
            
        ) to reconfigure members of each sharding committee among a plurality of sharding committees at a predefined intervalof time determined by the reference committee            
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), wherein each sharding committee includes at least one peer node as member; 
receiving, by the reference committee (            
                R
                E
                F
                _
                C
                M
                T
            
        ), a first message packet             
                
                    
                        M
                    
                
            
         comprising unique identifiers corresponding to each peer node among the plurality of peer nodes through the leader node (            
                L
                R
            
        );
sending, by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), to each peer node among the plurality of peer nodes a second message packet             
                
                    
                        M
                        '
                    
                
            
         as a response to the first message packet             
                
                    
                        M
                    
                
            
        , wherein, the second message packet is generated by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) which enables each peer node of the blockchain network to join one of the sharding committee;
computing, by each peer node among the plurality of peer nodes, utilizing a sharding committee reconfiguration technique, a peer node qualifier parameter             
                
                    
                        y
                    
                
            
         based on the theta parameter            
                 
                
                    
                        θ
                    
                
            
        , a nonce and a             
                h
                a
                s
                h
                 
                
                    
                        P
                        
                            
                                K
                            
                            
                                i
                            
                        
                    
                
                ,
                 
            
        wherein the nonce is a random generated number used once, and wherein computing the peer node qualifier parameter             
                
                    
                        y
                    
                
            
         by each peer node utilizing the sharding committee reconfiguration technique comprises: 
verifying, utilizing a public key of a reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
            
         member, the theta parameter            
                
                    
                        θ
                    
                
            
        , a time stamp             
                
                    
                        (
                        T
                    
                    
                        1
                    
                
                )
            
        , a time stamp             
                
                    
                        (
                        T
                    
                    
                        2
                    
                
                )
            
        , and a counter values of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
                )
                 
            
        member,
computing, a random number indices             
                (
                
                    
                        r
                    
                    
                        1
                    
                
                ,
                
                    
                        r
                    
                    
                        2
                    
                
                ,
                
                    
                        r
                    
                    
                        3
                    
                
                ,
                …
                
                    
                        r
                    
                    
                        _
                        ∆
                    
                
                )
                 
            
        using the theta parameter             
                
                    
                        θ
                    
                
            
         and the random number directory (            
                r
                P
                O
                O
                L
            
        ), and
computing, new values for the theta parameter            
                
                    
                        θ
                    
                
            
         from the random number indices             
                (
                
                    
                        r
                    
                    
                        1
                    
                
                ,
                
                    
                        r
                    
                    
                        2
                    
                
                ,
                
                    
                        r
                    
                    
                        3
                    
                
                ,
                …
                
                    
                        r
                    
                    
                        _
                        ∆
                    
                
                )
                 
                 
            
        of the random number directory and updating the theta parameter            
                
                    
                        θ
                    
                
            
         of the corresponding peer node; 
computing, the peer node qualifier (            
                y
                )
            
         using the theta parameter            
                
                    
                        θ
                    
                
            
        , the nonce and the             
                h
                a
                s
                h
                 
                (
                
                    
                        P
                        K
                    
                    
                        i
                    
                
                )
            
        ; and
reconfiguring, each peer node among the plurality of peer nodes, as member of a sharding committee based on the peer node qualifier parameter             
                
                    
                        y
                    
                
                .
            
         

(Currently Amended) The one or more non-transitory machine-readable information storage mediums of claim 13, wherein generating the random number directory                     
                        
                            
                                r
                                P
                                O
                                O
                                L
                            
                        
                    
                 utilizing a verifiable random number generator, the one or more hardware processors are further configured by the instructions to:
electing, by the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), the leader node (            
                L
                R
            
        ) as a communication interface between each peer node and the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), wherein the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) comprises randomly selected peer nodes as ;
requesting, each peer node by the leader node (            
                L
                R
            
        ), to provide generated random numbers[[.]] ;
receiving, by the leader node (            
                L
                R
            
        ), a response from each peer node comprising, the generated random numbers comprising an input             
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
            
        an output             
                
                    
                        
                            
                                z
                            
                            
                                i
                            
                        
                    
                
            
        and a proof             
                
                    
                        (
                        π
                    
                    
                        i
                    
                
                )
                 
            
        of [[the]] a correctness of output and a public key required to verify the proof             
                
                    
                        (
                        π
                    
                    
                        i
                    
                
                )
                 
            
        is included in the response implicitly;  
collecting, by the leader node (            
                L
                R
            
        ), the generated random numbers; 
assigning, by the leader node (            
                L
                R
            
        ), each of the generated random numbers entry to each member of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) for verification;
obtaining, by the leader node (            
                L
                R
            
        )  from the members of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ), positively verified random numbers with valid proof; and
determining, utilizing a consensus protocol to store the positively verified random numbers into the random number directory of each peer node and with the members of the reference committee             
                (
                R
                E
                F
                _
                C
                M
                T
            
        ) in the blockchain network.

(Cancelled). 

(Cancelled). 

(Currently Amended) The one or more non-transitory machine-readable information storage mediums of claim 13, wherein the one or more hardware processors are further configured by the instructions where each sharding committee comprises 

(Currently Amended) The one or more non-transitory machine-readable information storage mediums of claim 13, wherein the one or more hardware processors are further configured by the instructions, where the predefined interval of time is defined a security parameter of the corresponding blockchain network.

Allowable Subject Matter
Claims 1-3, 5-9, 11-14, and 17-18 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Specifically, amended claim 1 recites, inter alia, “wherein the nonce is a random generated number used once, wherein computing the peer node qualifier parameter                     
                        
                            
                                y
                            
                        
                    
                 by each peer node utilizing the sharding committee reconfiguration technique comprises: verifying, utilizing a public key of a reference committee                     
                        (
                        R
                        E
                        F
                        _
                        C
                        M
                        T
                        )
                    
                 member, the theta parameter                    
                        
                            
                                θ
                            
                        
                    
                , a time stamp                     
                        
                            
                                (
                                T
                            
                            
                                1
                            
                        
                        )
                    
                , a time stamp                     
                        
                            
                                (
                                T
                            
                            
                                2
                            
                        
                        )
                    
                , and a counter values of the reference committee                     
                        (
                        R
                        E
                        F
                        _
                        C
                        M
                        T
                        )
                         
                    
                member, computing, random number indices                     
                        (
                        
                            
                                r
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                r
                            
                            
                                2
                            
                        
                        ,
                        
                            
                                r
                            
                            
                                3
                            
                        
                        ,
                        …
                        
                            
                                r
                            
                            
                                _
                                ∆
                            
                        
                        )
                         
                    
                using the theta parameter                     
                        
                            
                                θ
                            
                        
                    
                 and the random number directory (                    
                        r
                        P
                        O
                        O
                        L
                    
                ), computing, new values for the theta parameter                    
                        
                            
                                θ
                            
                        
                    
                 from the random number indices                     
                        (
                        
                            
                                r
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                r
                            
                            
                                2
                            
                        
                        ,
                        
                            
                                r
                            
                            
                                3
                            
                        
                        ,
                        …
                        
                            
                                r
                            
                            
                                _
                                ∆
                            
                        
                        )
                         
                         
                    
                of the random number directory and updating the theta parameter                    
                        
                            
                                θ
                            
                        
                    
                 of the corresponding peer node; computing, the peer node qualifier (                    
                        y
                        )
                    
                 using the theta parameter                    
                        
                            
                                θ
                            
                        
                    
                , the nonce and the                     
                        h
                        a
                        s
                        h
                         
                        (
                        
                            
                                P
                                K
                            
                            
                                i
                            
                        
                        )
                    
                ”.
Art found of record, e.g., Zamani et al. (US20200162264) teaches a system for reconfiguring a sharding committee using a reference committee and a leader node, wherein random numbers, a nonce, and a hashed pk are used to compute a parameter used to join a reconfigured sharding committee (see, e.g., Zamani at [0225-250]), however fails to teach similar implementation of the theta parameter as particularly recited in the independent claim. Other prior art, e.g., Kokoris-Kogias et al. (NPL: “OmniLedger: A Secure, Scale-Out, Decentralized Ledger via Sharding”, October 2017) teaches a system for reconfiguring a sharding committee on a blockchain using randomized inputs managed by a leader node (see, e.g., Kororis-Kogias at pgs. 3-5 and 7), yet similarly fails to remedy the aforementioned deficiency. Wang et al. (NPL: “SoK: Sharding on Blockchain”, October 2019), Yu et al. (NPL: “Survey: Sharding in Blockchains”, January 2020), and (NPL: “Towards Scaling Blockchain Systems via Sharding”, June 2019) each teach a blockchain sharding committee reconfiguration method using random numbers as input to a function for selecting members of the committee during reconfiguration (see abstract(s)), yet similarly fail to remedy the aforementioned deficiency.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claims 7 and 13 similarly have been amended to recite language directed to the aforementioned subject matter. Dependent claims 2-3,5-6 (of claim 1), 8-9, 11-12 (of claim 7), 14 and 17-18 (of claim 13) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438